Exhibit 10.2

 

OVASCIENCE, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of March 12,
2013, by and among OvaScience, Inc., a Delaware corporation (the “Company”), and
each person listed on Exhibit A attached hereto (collectively, the “Investors”
and each individually, an “Investor”).  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them
in Section 8(q) herein.

 

BACKGROUND

 

The Company has agreed to issue and sell to the Investors, and the Investors
have agreed to purchase from the Company, up to an aggregate of 3,888,880 shares
(the “Shares”) of the Company’s Common Stock, par value $0.001 per share (the
“Common Stock”), upon the terms and conditions set forth in that certain
Securities Purchase Agreement, dated of even date herewith, by and among the
Company and the Investors (the “Purchase Agreement”).

 

AGREEMENT

 

1.  Shelf Registration.  So long as any PIPE Registrable Shares are outstanding,
the Company shall take the following actions:

 

(a)  The Company shall use its reasonable best efforts to, as soon as
practicable, but in any event on or prior to the Filing Date, file with the
Securities and Exchange Commission (the “Commission”), and thereafter use its
reasonable best efforts to cause to be declared effective as soon as
practicable, but in any event on or prior to the Effectiveness Date, an initial
registration statement on an appropriate form under the Securities Act relating
to the offer and sale of the Registrable Shares by the Holders thereof (the
“Shelf Registration Statement”) from time to time in accordance with the methods
of distribution set forth in the Shelf Registration Statement and Rule 415 under
the Securities Act (hereinafter, the “Shelf Registration”). Such Shelf
Registration Statement shall include the plan of distribution attached hereto
as Exhibit B, as may be modified in response to any comments received from the
Commission.  Without the prior written consent of the Holders of a majority of
the Registrable Shares, no Shelf Registration Statement relating to the offer
and sale of Registrable Shares shall register any transaction in any securities
of the Company, other than the offer and sale of Registrable Shares by the
Holders thereof.  Notwithstanding the foregoing, if for any reason the
Commission does not permit the Company to include any or all of the Registrable
Shares in the initial Shelf Registration Statement due to limitations on the use
of Rule 415 of the Securities Act for the resale of the Registrable Shares by
the Holders (a “Rule 415 Limitation”), and/or the Commission informs the Company
that certain of the selling

 

--------------------------------------------------------------------------------


 

stockholders would be deemed to be statutory underwriters, the Company agrees to
use its reasonable best efforts to promptly file amendments to the initial Shelf
Registration Statement as required by the Commission and/or withdraw the initial
Shelf Registration Statement and file a new registration statement on Form S-1
or such other form available for registration of the Registrable Shares as a
secondary offering, in either case covering the maximum number of Registrable
Shares permitted to be registered by the Commission and avoid the selling
stockholders being deemed to be statutory underwriters; provided, however, that
prior to such amendment or subsequent Shelf Registration Statement, the Company
shall be obligated to use its reasonable best efforts to advocate with the
Commission for the registration of all of the Registrable Shares and against the
selling stockholders being deemed statutory underwriters in accordance with
Commission Guidance, including without limitation, the Compliance and Disclosure
Interpretations, “Securities Act Rules” No. 612.09, and the Securities Act.  In
the event the Company amends the initial Shelf Registration Statement or files a
subsequent Shelf Registration Statement, as the case may be, the Company will
use its reasonable best efforts to file with the Commission, as promptly as
allowed by the Commission, Commission Guidance or the Securities Act, on one or
more registration statements, those Registrable Shares not included in the
initial Shelf Registration Statement as amended or the subsequent Shelf
Registration Statement.  The number of Registrable Shares that may be included
in each such registration statement shall be allocated among the Holders thereof
in proportion (as nearly as practicable) to the number of Registrable Shares
owned by each Holder or in such other proportion as is necessary to avoid the
selling stockholders being deemed to be statutory underwriters, which reductions
shall be applied to the Holders on a pro rata basis based on the total number of
Registrable Shares held by such Holders.  Notwithstanding anything herein to the
contrary, if the Commission, by written comment, limits the Company’s ability to
file, or prohibits or delays the filing of, a Shelf Registration Statement with
respect to any or all the Registrable Shares which were not included in the
initial Shelf Registration Statement (a “Subsequent Shelf Limitation”), the
Company’s compliance with such limitation, prohibition or delay solely to the
extent of such limitation, prohibition or delay shall not be a breach or default
by the Company under this Agreement and shall not be deemed a failure by the
Company to use “reasonable efforts,” “reasonable best efforts” or “best efforts”
as set forth above or elsewhere in this Agreement.  Unless otherwise
specifically stated herein, the term “Shelf Registration Statement” shall refer
individually to the initial Shelf Registration Statement and to each subsequent
Shelf Registration Statement, if any.

 

2

--------------------------------------------------------------------------------


 

(b)  The Company shall use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective until the earlier of (i) the date
on which all PIPE Registrable Shares cease to be Registrable Shares and (ii) the
third (3rd) anniversary of the date on which the Shelf Registration Statement is
declared effective (such period being called the “Shelf Registration Period”). 
The Company shall be deemed not to have used its reasonable best efforts to keep
the Shelf Registration Statement effective during the Shelf Registration Period
if it voluntarily takes, or fails to take, any action that would directly result
in Holders of PIPE Registrable Shares covered thereby not being able to offer
and sell such PIPE Registrable Shares during such period, unless such action is
required by applicable law or except as provided in Section 2(h).

 

(c)  Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall cause (i) the Shelf Registration Statement (as of the effective
date of Shelf Registration Statement), any amendment thereof (as of the
effective date thereof) or supplement thereto (as of its date), (A) to comply in
all material respects with the applicable requirements of the Securities Act and
the rules and regulations of the Commission and (B) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading, and (ii) any related prospectus, preliminary prospectus or Free
Writing Prospectus and any amendment thereof or supplement thereto, as of its
date, (A) to comply in all material respects with the applicable requirements of
the Securities Act and the rules and regulations of the Commission and (B) not
to contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, the Company shall have no such obligations or
liabilities with respect to any written information pertaining to any Holder and
furnished to the Company by or on behalf of such Holder specifically for
inclusion therein.

 

(d)  The Company shall use its reasonable best efforts to cause the Registrable
Shares included in the Shelf Registration Statement, if otherwise eligible
pursuant to applicable listing requirements, to be listed on a National
Securities Exchange as soon as practicable after the Shelf Registration
Statement is declared effective by the Commission.

 

(e)  If (i) the Shelf Registration Statement is not filed on or prior to the
Filing Date or is not declared effective by the Commission on or prior to the
Effectiveness Date or (ii) after its effective date and during the Shelf
Registration Period (except, for a period of up to 90

 

3

--------------------------------------------------------------------------------


 

calendar days, by reason of the filing of a post-effective amendment required in
connection with the Company’s filing of its Annual Report on Form 10-K or an
amendment thereto or to convert the Shelf Registration Statement into a
registration statement on Form S-3 (which 90 calendar day period shall not be
treated as an “Event” hereunder)), the Shelf Registration Statement ceases for
any reason to remain continuously effective as to all Registrable Shares or the
Holders are otherwise not permitted to utilize the prospectus therein to resell
such Registrable Shares for any reason (other than due to the inaccuracy of any
information relating to any such Holder), in each case, for more than an
aggregate of 30 consecutive calendar days or 60 calendar days during any
12-month period (any such failure or breach being referred to as an “Event,” and
the date on which an Event occurs being referred to herein as the “Event Date”),
then, in addition to any other rights the Holders may have hereunder or under
applicable law, on each Event Date and on each one-month anniversary of such
Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall pay to each Holder, as
liquidated damages and not as a penalty, an amount in cash equal to one percent
(1%) of the aggregate purchase price paid by such Holder pursuant to the
Purchase Agreement for any Registrable Shares then held by such Holder. The
parties agree that the maximum aggregate liquidated damages payable to a Holder
under this Agreement shall be five percent (5%) of the aggregate purchase price
paid by such Holder pursuant to the Purchase Agreement for any Registrable
Shares then held by such Holder and not then registered pursuant to a Shelf
Registration Statement that has been declared effective by the Commission, and
that such payments shall constitute the Holders’ exclusive monetary remedy for
any and all such Events, but shall not affect the right of the Holders to seek
injunctive relief. The liquidated damages paid pursuant to the terms hereof
shall apply on a daily pro-rata basis for any portion of a month prior to the
cure of an Event.  For the avoidance of doubt, if the Commission does not permit
the Company to include any or all of the Registrable Shares in the initial Shelf
Registration Statement or a subsequent Shelf Registration Statement due to the
415 Limitation or a Subsequent Shelf Limitation, then such failure to register
the re-sale of such Registrable Shares for such reason shall not constitute an
Event pursuant to this Section 1(e).

 

2.  Registration Procedures.  In connection with the Shelf Registration
contemplated by Section 1 hereof, during the Shelf Registration Period, the
following provisions shall apply:

 

(a)  At the time the Commission declares the Shelf Registration Statement
effective, each Holder shall be named as a selling stockholder in the Shelf
Registration Statement and the related prospectus in such a manner as to permit
such Holder to deliver such

 

4

--------------------------------------------------------------------------------


 

prospectus to purchasers of Registrable Shares included in the Shelf
Registration Statement in accordance with applicable law, subject to the terms
and conditions hereof. From and after the date the Shelf Registration Statement
is declared effective, any PIPE Holder not named as a selling stockholder in the
Shelf Registration Statement at the time of effectiveness may request that the
Company amend or supplement the Shelf Registration Statement to include such
PIPE Holder as a selling stockholder, and the Company shall, as promptly as
practicable and in any event upon the later of (x) five (5) Business Days after
such date or (y) five (5) Business Days after the expiration of any Deferral
Period (as defined in Section 2(h)) that is either in effect or put into effect
within five (5) Business Days of such date:

 

(i)    if required by applicable law, prepare and file with the Commission a
post-effective amendment to the Shelf Registration Statement or prepare and, if
required by applicable law, file a supplement to the related prospectus or a
supplement or amendment to any document incorporated therein by reference or
file with the Commission any other required document so that the PIPE Holder is
named as a selling stockholder in the Shelf Registration Statement and the
related prospectus in such a manner as to permit such PIPE Holder to deliver
such prospectus to purchasers of such PIPE Holder’s Registrable Shares included
in the Shelf Registration Statement in accordance with applicable law and, if
the Company shall file a post-effective amendment to the Shelf Registration
Statement, use its reasonable best efforts to cause such post-effective
amendment to be declared effective under the Securities Act as promptly as is
practicable, but in any event by the date (the “Amendment Effectiveness Deadline
Date”) that is sixty (60) days after the date such post-effective amendment is
required by this clause to be filed;

 

(ii)   provide such PIPE Holder copies of any documents filed pursuant
to Section 2(a)(i); and

 

(iii)  notify such PIPE Holder as promptly as practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 2(a)(i);

 

provided, that if the request by such PIPE Holder is delivered during a Deferral
Period, the Company shall so inform the PIPE Holder making such request and
shall take the actions set forth in clauses (i), (ii) and (iii) above upon
expiration of the Deferral Period in accordance with
this Section 2(a) and Section 2(h) of this Agreement. Notwithstanding anything
contained herein to the contrary, the Amendment Effectiveness Deadline Date
shall be extended by five (5) Business Days from the expiration of a Deferral
Period if such Deferral Period shall be in effect on the Amendment Effectiveness
Deadline Date; and provided, further, that in no event shall the Company be
required to file pursuant to this Section 2(a) in the case where a
post-effective amendment is required, more than one post-effective amendment to
the Shelf Registration Statement in any 120-day period.

 

5

--------------------------------------------------------------------------------


 

(b)  The Company shall notify the Holders of the PIPE Registrable Shares
included within the coverage of the Shelf Registration Statement (which notice
may, at the discretion of the Company (or as required pursuant to Section 2(h)),
state that it constitutes a Deferral Notice, in which event the provisions
of Section 2(h) shall apply):

 

(i)   when the Shelf Registration Statement or any amendment thereto has been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;

 

(ii)  of any request by the Commission for amendments or supplements to the
Shelf Registration Statement or the prospectus included therein or for
additional information;

 

(iii)  of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for that purpose and of any other action, event or failure to act
that would cause the Shelf Registration Statement not to remain effective; and

 

(iv)  of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any
Registrable Shares for sale in any jurisdiction or the initiation of any
proceeding for such purpose.

 

(c)  The Company shall use commercially reasonable efforts to obtain the
withdrawal at the earliest possible time of any stop order suspending the
effectiveness of the Shelf Registration Statement and the elimination of any
other impediment to the continued effectiveness of the Shelf Registration
Statement.

 

(d)  The Company shall promptly furnish to each Holder of PIPE Registrable
Shares included within the coverage of the Shelf Registration Statement, without
charge, if the PIPE Holder so requests in writing, at least one (1) conformed
copy of the Shelf Registration Statement and any post-effective amendment
thereto, including financial statements and schedules and all exhibits thereto
(including those, if any, incorporated by reference).

 

(e)  The Company shall promptly deliver to each Holder of PIPE Registrable
Shares included within the coverage of the Shelf Registration Statement, without
charge, copies of the prospectus (including each preliminary prospectus)
included in the Shelf Registration Statement and any amendment thereof or
supplement thereto and any Free Writing Prospectus used in connection therewith
as such PIPE Holder may reasonably request. The Company consents, subject to the
provisions of this Agreement and except during such

 

6

--------------------------------------------------------------------------------


 

periods that a Deferral Notice is outstanding and has not been revoked, to the
use of the prospectus and each amendment or supplement thereto used in
connection therewith by each of the selling PIPE Holders in connection with the
offering and sale of the PIPE Registrable Shares covered by the prospectus, or
any amendment or supplement thereto, included in the Shelf Registration
Statement.

 

(f)  The Company shall use reasonable efforts to register or qualify, or
cooperate with the Holders of the PIPE Registrable Shares included in the Shelf
Registration Statement in connection with the registration or qualification of,
the resale of the PIPE Registrable Shares under the securities or “blue sky”
laws of such states of the United States as any such PIPE Holder requests in
writing and to do any and all other acts or things necessary or advisable to
enable the offer and sale in such jurisdictions of the Registrable Shares
covered by the Shelf Registration Statement; provided, however, that the Company
shall not be required to (i) qualify generally to do business in any
jurisdiction where it is not then so qualified or (ii) take any action that
would subject it to general service of process or to taxation in any
jurisdiction to which it is not then so subject.

 

(g)  The Company shall, at its sole expense, upon appropriate notice from any
Holder of PIPE Registrable Shares stating that Registrable Shares have been sold
pursuant to an effective Shelf Registration Statement, timely prepare and
deliver certificates representing the PIPE Registrable Shares to be delivered to
a transferee pursuant to the Shelf Registration Statement, which certificates
shall be free of any restrictive legends and in such denominations and
registered in such names as such PIPE Holder may request.  Further, the Company
shall, at its sole expense, cause its legal counsel or other counsel
satisfactory to the transfer agent (i) while the Shelf Registration Statement is
effective, to issue to the transfer agent a “blanket” legal opinion to allow
sales without restriction pursuant to the effective Shelf Registration Statement
and (ii) provide all other opinions as may reasonably be required by the
transfer agent in connection with the removal of legends.  A Holder may request
that the Company remove, and the Company agrees to authorize the removal of, any
legend from Shares, following the delivery by a Holder to the Company or the
Company’s transfer agent of a legended certificate representing such Shares,
(i) following any sale of such Shares pursuant to Rule 144, (ii) if such Shares
are eligible for sale under Rule 144(b)(1), or (iii) following the time a legend
is no longer required with respect to such Shares.  Each Holder hereby agrees
that the removal of the restrictive legend pursuant to this Section 2(g) is
predicated upon the Company’s reliance that such Holder will sell any such
Shares pursuant to either the registration requirements of the

 

7

--------------------------------------------------------------------------------


 

Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.

 

(h)  Upon (i) the issuance by the Commission of a stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of
proceedings with respect to the Shelf Registration Statement under
Section 7(d) or 7(e) of the Securities Act, (ii) the occurrence of any event or
the existence of any fact (a “Material Event”) as a result of which (x) the
Shelf Registration Statement shall contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading or (y) any prospectus
included in the Shelf Registration Statement shall contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (iii) the occurrence
or existence of any pending corporate development that, in the reasonable
judgment of the Company, makes it necessary to suspend the availability of the
Shelf Registration Statement and the related prospectus for a period of time, or
(iv) the Company’s having filed a document pursuant to Section 13(a), 13(c), 14
or 15(d) of the Exchange Act that, in the reasonable judgment of the Company,
must be included in the Shelf Registration Statement pursuant to a
post-effective amendment to the Shelf Registration Statement or supplement to
the related prospectus (any such document, an “Exchange Act Report”):

 

(A)          in the case of clause (ii) above, subject to clause (C) below, as
promptly as practicable, the Company shall prepare and file, if necessary
pursuant to applicable law, a post-effective amendment to the Shelf Registration
Statement or a supplement to the related prospectus or any document incorporated
therein by reference or file any other required document that would be
incorporated by reference into the Shelf Registration Statement and related
prospectus so that (1) the Shelf Registration Statement does not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
and (2) such prospectus does not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, as thereafter delivered to the purchasers of the
Registrable Shares being sold thereunder, and, in the case of a post-effective
amendment to the Shelf Registration Statement, subject to the next sentence, use
reasonable efforts to cause it to be declared effective as promptly as is
practicable;

 

(B)          in the case of clause (iv) above, subject to clause (C) below, as
promptly as practicable, but in no event more than five (5) Business Days,
following the Company’s filing of an Exchange Act Report, the Company shall

 

8

--------------------------------------------------------------------------------


 

prepare and file, if necessary, pursuant to applicable law, a post-effective
amendment to the Shelf Registration Statement or a supplement to the related
prospectus incorporating by reference the Exchange Act Report into the Shelf
Registration Statement or including within such post-effective amendment or
supplement the information contained in the related Exchange Act Report; and

 

(C)          the Company shall give notice to the PIPE Holders with respect to
the Shelf Registration Statement, that the availability of the Shelf
Registration Statement is suspended (a “Deferral Notice”) and, upon receipt of
any Deferral Notice, each PIPE Holder agrees not to sell any Registrable Shares
pursuant to the Shelf Registration Statement until such PIPE Holder’s receipt of
copies of the supplemented or amended prospectus provided for in clause (A) or
(B) above, or until it is advised in writing by the Company that the prospectus
may be used, and has received copies of any additional or supplemental filings
that are incorporated or deemed incorporated by reference in such prospectus.

 

The Company will use its reasonable best efforts to ensure that the use of the
prospectus with respect to the Shelf Registration Statement may be resumed
(w) in the case of clause (i) above, as promptly as is practicable, (x) in the
case of clause (ii) above, as soon as, in the reasonable judgment of the
Company, public disclosure of such Material Event would not be prejudicial to or
contrary to the material interests of the Company, (y) in the case of clause
(iii) above, as soon as, in the reasonable judgment of the Company, such
suspension is no longer necessary. Any such period during which the availability
of the Shelf Registration Statement and any related prospectus is suspended is
referred to as the “Deferral Period.”

 

(i)  The Company will comply with all rules and regulations of the Commission to
the extent and so long as they are applicable to the Shelf Registration and will
make generally available to its security holders (or otherwise provide in
accordance with Section 11(a) of the Securities Act) an earnings statement
(which need not be audited) satisfying the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder, no later than 45 days after the end of a
12-month period (or 90 days, if such period is a fiscal year) beginning with the
Company’s first fiscal quarter commencing after the effective date of the Shelf
Registration Statement, which statement shall cover such 12-month period.

 

(j)  If requested in writing in connection with a disposition of PIPE
Registrable Shares pursuant to the Shelf Registration Statement, the Company
shall make reasonably available for inspection during normal business hours by a
representative for the PIPE Holders holding a majority of the number of such
PIPE Registrable Shares, any broker-dealers, attorneys and accountants retained
by such holders, and any attorneys or other agents retained by a broker-dealer
engaged by such PIPE Holders, all relevant financial and other records and
pertinent corporate documents and properties of the Company and its

 

9

--------------------------------------------------------------------------------


 

subsidiaries, and cause the appropriate officers, directors and employees of the
Company and its subsidiaries to make reasonably available for inspection during
normal business hours on reasonable notice all relevant information reasonably
requested by such representative for the PIPE Holders, or any such
broker-dealers, attorneys or accountants in connection with such disposition, in
each case as is customary for similar “due diligence” examinations; provided,
that such persons shall first agree in writing with the Company that any
information that is reasonably and in good faith designated by the Company in
writing as confidential at the time of delivery of such information shall be
kept confidential by such persons and shall be used solely for the purposes of
exercising rights under this Agreement, unless (i) disclosure of such
information is required by court or administrative order or is necessary to
respond to inquiries of regulatory authorities, (ii) disclosure of such
information is required by law (including any disclosure requirements pursuant
to federal securities laws in connection with the filing of the Shelf
Registration Statement or the use of any prospectus or Free Writing Prospectus
referred to in this Agreement) or (iii) such information becomes generally
available to the public other than as a result of a disclosure or failure to
safeguard by any such person, and provided further that the foregoing inspection
and information gathering shall, to the greatest extent possible, be coordinated
on behalf of all the PIPE Holders and the other parties entitled thereto by one
legal counsel (“Holders Counsel”) designated by the Holders holding a majority
of the number of Registrable Shares held by Holders with respect to such Shelf
Registration Statement.

 

(k)  To the extent the Holders designate a Holders Counsel, the Company shall
(i) permit such Holders Counsel to review and comment upon (A) the Shelf
Registration Statement at least five (5) Business Days prior to its filing with
the Commission and (B) all Free Writing Prospectuses and all amendments to the
Shelf Registration Statement within a reasonable number of days, but in any
event not less than two (2) Business Days, prior to their filing with the
Commission, and (ii) not file the Shelf Registration Statement or amendment
thereof or any Free Writing Prospectus in a form to which such Holders Counsel
reasonably objects. The Company shall furnish to any such Holders Counsel,
without charge, (x) copies of any correspondence from the Commission or the
staff of the Commission to the Company or its representatives relating to the
Shelf Registration Statement or any document incorporated by reference therein,
(y) promptly after the same is prepared and filed with the Commission, one copy
of the Shelf Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, if requested by a PIPE Holder, and all exhibits thereto; and
(z) promptly upon the effectiveness of the

 

10

--------------------------------------------------------------------------------


 

Shelf Registration Statement, one copy of the prospectus included in the Shelf
Registration Statement and all amendments and supplements thereto. The Company
shall reasonably cooperate with any such Holders Counsel in performing the
Company’s obligations pursuant to this Section 2.

 

(l)  If reasonably requested by a PIPE Holder, the Company shall as soon as
practicable (i) incorporate in a prospectus supplement or post-effective
amendment such information as such PIPE Holder reasonably requests to be
included therein relating to the sale and distribution of PIPE Registrable
Shares, including, without limitation, information with respect to the number of
PIPE Registrable Shares being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the PIPE Registrable Shares to
be sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Shelf Registration Statement if
reasonably requested by a PIPE Holder holding any PIPE Registrable Shares.

 

3.  PIPE Holder’s Obligations.  Each PIPE Holder agrees promptly upon written
request by the Company to furnish to the Company all information required to be
disclosed under Item 507 of Regulation S-K under the Securities Act and any
other material information regarding such PIPE Holder and the distribution of
such Registrable Shares as the Company may from time to time reasonably
request.  It shall be a condition precedent to the obligation of the Company to
take any action pursuant to Sections 1 and 2 of this Agreement with respect to
the Registrable Shares of any PIPE Holder that such PIPE Holder shall furnish to
the Company such information about itself, its Registrable Shares and its
intended method of distribution of its Registrable Shares as is reasonably
required to effect registration of such PIPE Holder’s Registrable Shares.

 

4.  Registration Expenses.

 

(a)  All fees and expenses incurred in connection with registrations, filings or
qualifications pursuant to Sections 1 and 2 this Agreement will be borne by the
Company, regardless of whether the Shelf Registration Statement is ever filed or
becomes effective, including without limitation:

 

(i)             all registration and filing fees and expenses;

 

(ii)          all fees and expenses of compliance with federal securities and
state “blue sky” or securities laws;

 

(iii)       all expenses of printing (including, without limitation, printing
certificates and prospectuses), messenger and delivery services and telephone;

 

11

--------------------------------------------------------------------------------


 

(iv)  all fees and disbursements of counsel for the Company;

 

(v)   all application and filing fees in connection with listing on a national
securities exchange or automated quotation system pursuant to the requirements
hereof; and

 

(vi)  all fees and disbursements of independent certified public accountants of
the Company (including, without limitation, the expenses of any special audit
required by or incident to such performance).

 

The Company will bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit and the fees and expenses
of any person, including special experts, retained by the Company.

 

For the avoidance of doubt, all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of the Registrable Shares and fees
and disbursements of counsel for any Holder, other than as set forth in
Section 4(b) below, shall be borne by the Holders.

 

(b)  In connection with the filing of the Shelf Registration Statement, the
Company will reimburse the Holders of Registrable Shares who are reselling
Registrable Shares pursuant to the “Plan of Distribution” contained in the Shelf
Registration Statement for the reasonable fees and disbursements of not more
than one (1) counsel, which shall be chosen by the Holders of a majority in
number of shares of the Registrable Shares for whose benefit the Shelf
Registration Statement is being prepared, such amount not to exceed $25,000.

 

5.  Indemnification.

 

(a)  The Company agrees to indemnify and hold harmless each PIPE Holder holding
PIPE Registrable Shares included within the coverage of the Shelf Registration
Statement, the directors, officers, employees, Affiliates and agents of each
such PIPE Holder and each person who controls any such PIPE Holder within the
meaning of the Securities Act or the Exchange Act (collectively, the “PIPE
Holder Indemnified Parties”) from and against any losses, claims, damages or
liabilities, joint or several, or any actions in respect thereof to which each
PIPE Holder Indemnified Party may become subject under the Securities Act or the
Exchange Act, insofar as such losses, claims, damages, liabilities or actions
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in the Shelf Registration Statement or in
any amendment thereof, in each case at the time such became effective under the
Securities Act, or in any Disclosure Package, prospectus or in any

 

12

--------------------------------------------------------------------------------


 

amendment thereof or supplement thereto, or (ii) the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Disclosure Package
or any prospectus, in the light of the circumstances under which they were made)
not misleading, and shall reimburse, as incurred, the PIPE Holder Indemnified
Parties for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action in respect thereof; provided, however, that the Company
shall not be liable in any such case to the extent that such loss, claim, damage
or liability arises out of or is based upon any untrue statement or omission
made in the Shelf Registration Statement, the Disclosure Package, any prospectus
or in any amendment thereof or supplement thereto in reliance upon and in
conformity with written information pertaining to such PIPE Holder and furnished
to the Company by or on behalf of such PIPE Holder Indemnified Party
specifically for inclusion therein; provided further, however, that the Company
shall not be liable in any such case to the extent that such loss, claim, damage
or liability arises out of or is based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in the Disclosure Package,
where (i) such statement or omission had been eliminated or remedied in any
subsequently filed amended prospectus, prospectus supplement or Free Writing
Prospectus (the Disclosure Package, together with such updated documents, the
“Updated Disclosure Package”), the filing of which the applicable PIPE Holder
had been notified in accordance with the terms of this Agreement, (ii) such
Updated Disclosure Package was available at the time the PIPE Holder sold PIPE
Registrable Shares under the Shelf Registration Statement, (iii) such Updated
Disclosure Package was not furnished by the PIPE Holder to the person or entity
asserting the loss, liability, claim, damage or liability at or prior to the
time such furnishing is required by the Securities Act and (iv) the Updated
Disclosure Package would have cured the defect giving rise to such loss,
liability, claim, damage or action; and provided further, however, that this
indemnity agreement will be in addition to any liability that the Company may
otherwise have to such PIPE Holder Indemnified Party. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of any PIPE Holder Indemnified Parties and shall survive the transfer of
the PIPE Registrable Shares by any PIPE Holder.

 

(b)  Each PIPE Holder holding PIPE Registrable Shares covered by the Shelf
Registration Statement severally, and not jointly, agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who signs the
Shelf Registration Statement, as well as any officers, employees, Affiliates and
agents of the Company, and each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act (a

 

13

--------------------------------------------------------------------------------


 

“Company Indemnified Party”) from and against any losses, claims, damages or
liabilities or any actions in respect thereof, to which a Company Indemnified
Party may become subject under the Securities Act or the Exchange Act, insofar
as such losses, claims, damages, liabilities or actions arise out of or are
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Shelf Registration Statement or in any amendment thereof,
in each case at the time such became effective under the Securities Act, or in
any Disclosure Package, prospectus or in any amendment thereof or supplement
thereto, or (ii) the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
(in the case of the Disclosure Package or any prospectus, in the light of the
circumstances under which they were made) not misleading, but in each case only
to the extent that the untrue statement or omission or alleged untrue statement
or omission was made in reliance upon and in conformity with written information
pertaining to such PIPE Holder and furnished to the Company by or on behalf of
such PIPE Holder specifically for inclusion therein; and, subject to the
limitation set forth immediately preceding this clause, shall reimburse, as
incurred, the Company Indemnified Parties for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
loss, claim, damage, liability or action in respect thereof. This indemnity
agreement will be in addition to any liability that such PIPE Holder may
otherwise have to the Company Indemnified Parties. Notwithstanding any other
provision of this Section 5(b), no PIPE Holder shall be required to indemnify or
hold harmless any Company Indemnified Party in an amount in excess of the amount
by which the net proceeds received by such PIPE Holder from the sale of the PIPE
Registrable Shares pursuant to the Shelf Registration Statement exceeds the
amount of damages that such PIPE Holder has otherwise been required to pay by
reason of such untrue statement or omission.

 

(c)  Promptly after receipt by a PIPE Holder Indemnified Party or a Company
Indemnified Party (each, an “Indemnified Party”) of notice of the commencement
of any action or proceeding (including a governmental investigation), such
Indemnified Party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 5, notify the indemnifying party of the
commencement thereof; but the omission to so notify the indemnifying party will
not relieve the indemnifying party from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
the indemnifying party has been materially prejudiced by such failure. In case
any such action is brought against any Indemnified Party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any

 

14

--------------------------------------------------------------------------------


 

other indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such Indemnified Party (who shall not, except
with the consent of the Indemnified Party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such Indemnified Party
of its election so to assume the defense thereof the indemnifying party will not
be liable to such Indemnified Party under this Section 5 for any legal or other
expenses, other than reasonable costs of investigation, subsequently incurred by
such Indemnified Party in connection with the defense
thereof; provided, however, if such Indemnified Party shall have been advised by
counsel that there are one or more defenses available to it that are in conflict
with those available to the indemnifying party (in which case the indemnifying
party shall not have the right to direct the defense of such action on behalf of
the Indemnified Party), the reasonable fees and expenses of such Indemnified
Party’s counsel shall be borne by the indemnifying party. In no event shall the
indemnifying party be liable for the fees and expenses of more than one counsel
(together with appropriate local counsel) at any time for any Indemnified Party
in connection with any one action or separate but substantially similar or
related actions arising in the same jurisdiction out of the same general
allegations or circumstances. No indemnifying party shall, without the prior
written consent of the Indemnified Party (not to be unreasonably withheld or
delayed), effect any settlement of any pending or threatened action in respect
of which any Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party unless such settlement
(i) includes an unconditional release of such Indemnified Party from all
liability on any claims that are the subject matter of such action and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Party.

 

(d)  If the indemnification provided for in this Section 5 is unavailable or
insufficient to hold harmless an Indemnified Party under subsections (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such Indemnified Party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or
(b) above in such proportion as is appropriate to reflect the relative fault of
the indemnifying party or parties on the one hand and the Indemnified Party on
the other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof) as well
as any other relevant equitable considerations. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand

 

15

--------------------------------------------------------------------------------


 

or the PIPE Holder or PIPE Holder Indemnified Party, as the case may be, on the
other, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid by
an Indemnified Party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending any action or claim that is
the subject of this subsection (d). The parties agree that it would not be just
and equitable if contributions were determined by pro rata allocation (even if
the PIPE Holders were treated as one entity for such purpose) or any other
method of allocation that does not take account of the equitable considerations
referred to above. Notwithstanding any other provision of this Section 5(d), no
PIPE Holder shall be required to contribute any amount in excess of the amount
by which the net proceeds received by such PIPE Holder from the sale of the
Registrable Shares pursuant to the Shelf Registration Statement exceeds the
amount of damages that such PIPE Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

 

(e)  The agreements contained in this Section 5 shall survive the sale of the
PIPE Registrable Shares pursuant to the Shelf Registration Statement and shall
remain in full force and effect, regardless of any termination or cancellation
of this Agreement or any investigation made by or on behalf of any Indemnified
Party.

 

6.  Information Requirements.  The Company covenants that, if at any time before
the end of the applicable Shelf Registration Period, the Company is not subject
to the reporting requirements of the Exchange Act, it will take such further
action as may be required from time to time to enable the PIPE Holders to sell
PIPE Registrable Shares without registration under the Securities Act within the
limitation of the exemptions provided by Rules 144 and 144A (including the
requirements of Rule 144A(d)(4)) under the Securities Act. Upon the request of
any PIPE Holder, the Company shall deliver to such PIPE Holder a written
statement as to whether it has complied with such requirements.

 

7.  Miscellaneous.

 

(a)  Recapitalizations, Exchanges, Etc.  The provisions of this Agreement shall
apply to the full extent set forth herein with respect to (i) the PIPE
Registrable Shares, (ii) any and all securities of the Company into which the
PIPE Registrable Shares are converted, exchanged or substituted in any
recapitalization or other capital reorganization by the Company and (iii) any
and all equity securities

 

16

--------------------------------------------------------------------------------


 

of the Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in conversion of, in exchange for or in substitution of, the shares of PIPE
Registrable Shares and shall be appropriately adjusted for any stock dividends,
splits, reverse splits, combinations, recapitalizations and the like occurring
after the date hereof. The Company shall cause any successor or assign (whether
by merger, consolidation, sale of assets or otherwise) to assume this Agreement
or enter into a new registration rights agreement with the PIPE Holders on terms
substantially the same as this Agreement as a condition of any such transaction.

 

(b)  No Inconsistent Agreements.  The Company will not on or after the date of
this Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the PIPE Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the PIPE
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the date hereof.

 

(c)  Interpretation.  Article, Section and Annex references are to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts, and agreements are references to such instruments, documents,
contracts and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including, without limitation.”

 

(d)  Amendments and Waivers.  The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, except by the written consent of the
Company and the PIPE Holders of a majority in number of then outstanding PIPE
Registrable Shares. Notwithstanding the foregoing, a waiver or consent to depart
from the provisions hereof with respect to a matter that relates exclusively to
the rights of PIPE Holders whose securities are being sold pursuant to the Shelf
Registration Statement and that does not directly or indirectly affect the
rights of other PIPE Holders may be given by PIPE Holders of at least a majority
of the Registrable Shares being sold by such PIPE Holders pursuant to the Shelf
Registration Statement; provided, that the provisions of this sentence may not
be amended, modified, or supplemented except in accordance with the provisions
of the immediately preceding sentence. Each PIPE Holder of PIPE Registrable
Shares outstanding at the time of any such amendment, modification, supplement,
waiver or consent or thereafter shall be bound by any such amendment,
modification, supplement,

 

17

--------------------------------------------------------------------------------


 

waiver or consent effected pursuant to this Section 7(d) with respect to such
Holder’s PIPE Registrable Shares, whether or not any notice, writing or marking
indicating such amendment, modification, supplement, waiver or consent appears
on the PIPE Registrable Shares. Any amendment, supplement or modification of or
to any provision of this Agreement, any waiver of any provision of this
Agreement, and any consent to any departure from the terms of any provision of
this Agreement shall be effective only in the specific instance and for the
specific purpose for which made or given. No failure or delay on the part of any
party in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to a party at law or
in equity or otherwise. A copy of each amendment, modification or supplement to
this Agreement shall be delivered by the Company to each PIPE Holder.  The
Company shall give prompt notice of any amendment or termination hereof or
waiver hereunder to any party hereto that did not consent in writing to such
amendment, termination, or waiver.

 

(e)  Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing and shall be deemed effectively given upon
the earlier of actual receipt or: (i) personal delivery to the party to be
notified; (ii) when sent, if sent by electronic mail or facsimile during the
recipient’s normal business hours, and if not sent during normal business hours,
then on the recipient’s next business day; (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid;
or (iv) one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt.  All communications shall be sent to the
following addresses:

 

(i)  if to the Company, at its address as follows:

 

OvaScience, Inc.
215 First Street, Suite 240
Cambridge, MA, 02142
Attn:  Chief Executive Officer

 

With a copy to:

 

Wilmer Cutler Pickering Hale and Dorr, LLP
60 State Street
Boston, MA 02109

 

18

--------------------------------------------------------------------------------


 

Attn: Lia Der Marderosian, Esq.
Telephone: (617) 526-6982
Facsimile: (617) 526-5000

 

(ii)  if to a PIPE Holder, at the most current address shown for such PIPE
Holder in the records of the Company or to such other address as the Company or
such PIPE Holder may designate in writing.

 

(f)  Successors and Assigns.  This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of the parties hereto as hereinafter
provided. The rights of the PIPE Holders contained in this Agreement shall be
automatically asssignable and transferrable by each Investor to any transferee
or assignee to which all or any portion of the Registrable Shares are
transferred, provided, that (i) the Investor agrees in writing with the
transferee or assignee to assign such rights and a copy of such agreement is
furnished to the Company promptly following such assignment; (ii) the Company
is, within a reasonable time after such transfer, furnished with written notice
of (a) the name and address of such transferee, and (b) the securities with
respect to which such registration rights are being transferred; (iii) the
transferee or assignee agrees in writing to become a party to this Agreement and
be fully bound by, and subject to, all of the terms and conditions of this
Agreement as though an original party hereto; (iv) immediately following such
transfer or assignment the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act or applicable
state securities laws if so required; and (v) such transfer and assignment shall
have been conducted in accordance with all applicable federal and state
securities laws. All of the obligations of the Company hereunder shall survive
any such transfer.

 

Neither this Agreement nor any of the rights or duties of the Company set forth
herein shall be assigned by the Company, in whole or in part, without having
first received the written consent of the PIPE Holders of a majority of the then
outstanding PIPE Registrable Shares.

 

(g)  Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which
counterpart, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
agreement.

 

(h)  Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

19

--------------------------------------------------------------------------------


 

(i)  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws.

 

(j)  Submission to Jurisdiction.  The parties to this Agreement (i) irrevocably
submit to the exclusive jurisdiction of any state or federal courts located in
New York County, New York in connection with any disputes arising out of or
relating to this Agreement and (ii) waive any claim of improper venue or any
claim that those courts are an inconvenient forum. The parties to this Agreement
agree that mailing of process or other papers in connection with any such action
or proceeding in the manner provided in Section 7(e) or in such other manner as
may be permitted by applicable laws, shall be valid and sufficient service
thereof.

 

(k)  Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by virtue of any applicable law, or due
to any public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner so that the transactions contemplated hereby are fulfilled to the extent
possible.

 

(l)  Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein, superseding all prior agreements and
understandings among the parties with respect to such subject matter.

 

(m)  Further Assurances.  Each of the parties shall execute such documents and
perform such further acts as may be reasonably required or desirable to carry
out or to perform the provisions of this Agreement.

 

(n)  Termination.  This Agreement and the obligations of the parties hereunder
shall terminate upon the end of the Shelf Registration Period, except that the
obligations arising under Sections 4 and 5 shall remain in effect in accordance
with their terms.

 

(o)  Securities Held by the Company.  Whenever the consent or approval of PIPE
Holders of a specified number of Registrable Shares

 

20

--------------------------------------------------------------------------------


 

or PIPE Registrable Shares is required hereunder, shares of Common Stock held by
the Company or its subsidiaries shall not be counted in determining whether such
consent or approval was given by the PIPE Holders of such required percentage.

 

(p)  Independent Nature of Obligations.  The obligations of each Investor under
this Agreement are several and not joint with the obligations of any other
Investor, and no Investor shall be responsible in any way for the performance of
the obligations of any other Investor under this Agreement. The failure or
waiver of performance under this Agreement by any Investor shall not excuse
performance by any other Investor. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose.

 

(q)  Definitions.  The following terms shall have the following meanings:

 

“Affiliate” means, with respect to any specified person, an “affiliate,” as
defined in Rule 144(a)(1) of the Securities Act, of such person.

 

“Agreement” shall have the meaning set forth in the recitals hereto.

 

“Amendment Effectiveness Deadline Date” shall have the meaning set forth
in Section 2(a)(i).

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in New York City are authorized or required by law or
executive order to close.

 

“Closing Date” shall mean the closing date of the sale and issuance of the Pipe
Registrable Shares pursuant to the Purchase Agreement.

 

“Commission” shall have the meaning set forth in Section 1(a).

 

“Common Stock” shall have the meaning set forth in the recitals hereto.

 

“Company” shall have the meaning set forth in the recitals hereto.

 

“Company Indemnified Party” shall have the meaning set forth in Section 5(b).

 

“Deferral Notice” shall have the meaning set forth in Section 2(h)(C).

 

“Deferral Period” shall have the meaning set forth in Section 2(h).

 

“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary prospectus, (ii) each Free Writing Prospectus and (iii) all other
information,

 

21

--------------------------------------------------------------------------------


 

in each case, that is deemed, under Rule 159 promulgated under the Securities
Act, to have been conveyed to purchasers of securities at the time of sale of
such securities (including, without limitation, a contract of sale).

 

“Effectiveness Date” means, with respect to the Shelf Registration Statement
required to be filed under Section 1(a), the 90th calendar day following the
Closing Date; provided, however, that, if the Company receives written comments
from the Commission relating to the filed Registration Statement, then the
Effectiveness Date shall be the 120th calendar day following the Closing Date;
provided, however, that if the Effectiveness Date falls on a day that is not a
Business Day, then the Effectiveness Date shall be extended to the next Business
Day.

 

“Event” shall have the meaning set forth in Section 1(e).

 

“Event Date” shall have the meaning set forth in Section 1(e).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exchange Act Report” shall have the meaning set forth in Section 2(h).

 

“Filing Date” means, with respect to the Shelf Registration Statement required
to be filed under Section 1(a), the 30th calendar day following the Closing
Date; provided, however, that if the Filing Date falls on a day that is not a
Business Day, then the Filing Date shall be extended to the next Business Day.

 

“Free Writing Prospectus” means any “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act.

 

“Holder” means a holder of record of Registrable Shares.

 

“Holders Counsel” shall have the meaning set forth in Section 2(j).

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Investor” shall have the meaning set forth in the recitals hereto.

 

“Material Event” shall have the meaning set forth in Section 2(h).

 

“National Securities Exchange” means a national securities exchange, including,
for example, the NASDAQ Capital Market and the NASDAQ Global Market.

 

“OTC Quotation System” means an inter-dealer quotation system such as the OTC
Bulletin Board or OTC Markets.

 

“Person” means any individual, partnership, joint-stock company, corporation,
limited liability company, trust or unincorporated organization, and a
government or agency or political subdivision thereof.

 

22

--------------------------------------------------------------------------------


 

“PIPE Holder” means a holder of record of PIPE Registrable Shares.

 

“PIPE Holder Indemnified Party” shall have the meaning set forth
in Section 5(a).

 

“PIPE Registrable Shares” means Registrable Shares acquired pursuant to the
Purchase Agreement and Registrable Shares issued as a dividend, or other
distribution with respect to or in exchange for such shares until such date that
all such Registrable Shares (i) have been effectively registered under the
Securities Act and disposed of in accordance with such registration statement,
(ii) have been disposed of pursuant to Rule 144 under the Securities Act or
(iii) may be resold pursuant to Rule 144 or another similar exemption under the
Securities Act.

 

“Purchase Agreement” shall have the meaning set forth in the recitals hereto.

 

“Registrable Shares” means (A) each share of Common Stock acquired by a PIPE
Holder pursuant to the Purchase Agreement and (B) any stock of the Company
issued as a dividend, or other distribution with respect to or in exchange for,
the Common Stock referred to in clause (A) above; until the date on which all of
the Registrable Shares then owned by such Holder (i) have been effectively
registered under the Securities Act and disposed of in accordance with such
registration statement, (ii) have been disposed of pursuant to Rule 144 under
the Securities Act or (iii) may be resold pursuant to Rule 144 (without volume
or manner-of-sale limitations under Rule 144) or another similar exemption under
the Securities Act.

 

“Rule 415 Limitation” shall have the meaning set forth in Section 1(a).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shelf Registration” shall have the meaning set forth in Section 1(a).

 

“Shelf Registration Period” shall have the meaning set forth in Section 1(b).

 

“Shelf Registration Statement” shall have the meaning set forth in Section 1(a).

 

“Subsequent Shelf Limitation” shall have the meaning set forth in Section 1(a).

 

“Updated Disclosure Package” shall have the meaning set forth in Section 5(a).

 

[The remainder of this page is intentionally left blank.]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

THE CORPORATION:

 

 

 

OVASCIENCE, INC.

 

 

 

By:

/s/ Michelle Dipp

 

Name:

Michelle Dipp

 

Title:

President and Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Investors

 

Adage Capital Partners, LP

Kevin Beck

BioBrit, LLC

Blackwell Partners, LLC

BMV Direct LP

Jon-Erik Borgen

Borgen Equity III Holdings, LLC

Jeffrey David Capello

Cycad Group, LLC

DAFNA Life Science Ltd

DAFNA Life Science Market Neutral Ltd

DAFNA Life Science Select Ltd

Deerfield Special Situations Fund, L.P.

Deerfield Special Situations International Master Fund, L.P.

EcoR1 Capital Fund, L.P.

El Chichon Partners, LLC

Franklin Strategic Series - Franklin Biotechnology Discovery Fund

Franklin Templeton Investment Funds - Franklin Biotechnology Discovery Fund

Hunt-BioVentures, L.P.

Janus Capital Funds Plc/Janus Global Life Sciences Fund

Janus Global Life Sciences Fund

Janus Global Life Sciences Fund

Jennison Global Healthcare Master Fund, Ltd.

Jenop Global Healthcare Fund Limited

Edward F. Keely

Patrick Lin

Longwood Fund, LP

Thomas Malley

Pacific Select Fund, Health Sciences Portfolio

Prudential Sector Funds, Inc. - Prudential Health Sciences Fund d/b/a Prudential
Jennison Health Sciences Fund

RA Capital Healthcare Fund, LP

 

Ex. A - 1

--------------------------------------------------------------------------------


 

Exhibit B

 

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. The selling stockholders may sell their shares of our
common stock pursuant to this prospectus at fixed prices, at prevailing market
prices at the time of sale, at prices related to the prevailing market price, at
varying prices determined at the time of sale, or at negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent, but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

·                  privately negotiated transactions;

 

·                  short sales;

 

·                  through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

·                  broker-dealers may agree with the selling stockholders to
sell a specified number of such shares at a stipulated price per share;

 

·                  a combination of any such methods of sale; and

 

·                  any other method permitted pursuant to applicable law.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as

 

Ex. B - 1

--------------------------------------------------------------------------------


 

selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act. The
selling

 

Ex. B - 2

--------------------------------------------------------------------------------


 

stockholders may indemnify any broker-dealer that participates in transactions
involving the sale of the shares against certain liabilities, including
liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of the
third (3rd) anniversary of the date the registration statement is declared
effective by the SEC and such time as all of the shares covered by this
prospectus have been disposed of pursuant to and in accordance with the
registration statement or Rule 144 of the Securities Act or may be resold
pursuant to Rule 144 (without volume or manner-of-sale limitations under
Rule 144) or another similar exemption under the Securities Act.

 

Ex. B - 3

--------------------------------------------------------------------------------